                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


JUDITH K SMYTHE                                     CASE NO. 2:19-CV-01490

VERSUS                                              JUDGE JAMES D. CAIN, JR.

COREY J QUEBEDEAUX ET AL                            MAGISTRATE JUDGE KAY

                                        JUDGMENT

       Pursuant to the Memorandum Ruling of this date,

       IT IS ORDERED, ADJUDGED, AND DECREED that the Motion to Dismiss Pursuant

to Federal Rule of Civil Procedure 12(b)(6) (Rec. 8) is hereby GRANTED dismissing with

prejudice Plaintiff’s 42 U.S.C. § 1983 claims against the Louisiana Department of Public Safety

and Corrections.

       THUS DONE AND SIGNED in chambers on this 13th day of March, 2020.



                         __________________________________
                                 JAMES D. CAIN, JR.
                         UNITED STATES DISTRICT JUDGE
